DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US20090123041) 
Regarding claim 1, Tani teaches a biometric imaging device comprising: 
a placement stand including a transparent plate onto which a hand palm is placed( 10 in Fig. 3), the placement stand including a finger base guide(39 in Fig. 3) and a wrist guide( 20 in Fig. 3); and 
a camera being positioned to take images of the hand palm( 40 in Figs. 3 and 4); 
wherein 
the finger base guide supports a finger base region and has a plate that the finger base region makes contact with(10 and H in Fig. 4), and 
the wrist guide supports a wrist region and has a plate that the wrist region makes contact with(10 and H in Fig. 4).
Tani does not expressly teach a transparent plate.
However,  official notice is taken that it is common practice to have transparent plate in finger/palm reading devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  transparent plate in Tani, with the motivation of capturing finger/palm images through the plate.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US20090123041)   in view of MAKIMOTO (US20110129128, cited from office actions for parent application 15519362)
Regarding claim 2,  Tani  teaches  the biometric imaging device according to claim 1, further comprising: 
a processor configured to execute a program to perform: 
controlling the camera to take images of the hand palm( Tani, Fig. 2); 
	Tani does not expressly teach
determining, by analyzing the taken images, whether or not the hand palm is placed on the placement stand based on a feature of the hand palm at a place where the placement stand and the hand palm are in contact and a feature of the hand palm at a place where the placement stand and the hand palm are not in contact.
                However, MAKIMOTO teaches 
determining, by analyzing the taken images([0013], obtaining the finger/palm print information)  whether or not the hand palm is placed on the placement stand based on a feature of the hand palm at a place where the placement stand and the hand palm are in contact([0019], verifies whether the first vein information and the second vein information are obtained…from a living biological origin by referring to the obtained second vein information ) and a feature of the hand palm at a place where the placement stand and the hand palm are not in contact( [0019], verifies whether the first vein information and the second vein information are obtained from a non-living non-biological origin).
It would have been obvious to one of ordinary still in the art to analyze image  taken by the device in Tani with the method taught by  MAKIMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

Regarding claim 3,  Tani in view of MAKIMOTO teaches  the biometric imaging device according to claim 1, wherein a touch sensor is provided on the placement stand( Tani, 40 in Fig. 4;404 in Fig. 9); and the processor is further configured to execute a program to perform: detecting placement of the hand palm on the placement stand by both determination of the image change(MAKIMOTO, [0019], verifies whether the first vein information and the second vein information are obtained from a non-living non-biological origin) and detection of the touch sensor ( Tani, [0069],  in place of the distance sensor 404, to detect the placement of the palm on the image pickup apparatus).

Regarding claim 4,  Tani in view of MAKIMOTO teaches  the biometric imaging device according to claim 2, wherein a touch sensor is provided on the placement stand( Tani, 40 in Fig. 4;404 in Fig. 9); and the processor is further configured to execute a program to perform: detecting placement of the hand palm on the placement stand by both determination of the image change(MAKIMOTO, [0019], verifies whether the first vein information and the second vein information are obtained from a non-living non-biological origin) and detection of the touch sensor ( Tani, [0069],  in place of the distance sensor 404, to detect the placement of the palm on the image pickup apparatus).

Regarding claim 5,  Tani in view of MAKIMOTO teaches  the biometric imaging device according to claim 1, wherein a touch sensor is provided on the placement stand( Tani, 40 in Fig. 4;404 in Fig. 9); and the processor is further configured to execute a program to perform: detecting by the touch sensor that the palm is placed on the placement stand( Tani, [0069],  in place of the distance sensor 404, to detect the placement of the palm on the image pickup apparatus); and determining whether or not the 

Regarding claim 6,  Tani in view of MAKIMOTO teaches  the  biometric imaging device according to claim 2, wherein a touch sensor is provided on the placement stand( Tani, 40 in Fig. 4;404 in Fig. 9); and the processor is further configured to execute a program to perform: detecting by the touch sensor that the palm is placed on the placement stand( Tani, [0069],  in place of the distance sensor 404, to detect the placement of the palm on the image pickup apparatus); and determining whether or not the hand palm is a replica according to whether or not there is a change in the images(MAKIMOTO, [0019], verifies whether the first vein information and the second vein information are obtained from a non-living non-biological origin).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661